EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-4, 6-8, 11-14, and 16-20 are allowable. Claims 5, 9, 10, and 15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions II, III, IV, VI, and VII, as set forth in the Office action mailed on December 15th, 2020, is hereby withdrawn and claims 5, 9, 10, and 15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on April 6th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,615,228 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. The closest prior art to the claimed invention is Suh et al. (US 2015/0372036 A1; hereinafter Suh; note the inclusion of this reference in the Notice of References Cited dated March 29th, 2021), but Suh is silent as to the first and second insulating spacers having different thicknesses. As outlined in the applicant’s original specification at paragraphs 53, 54, 62, and 63, the different thicknesses of the first insulating spacer and the second insulating spacer are result effective variable.  
With respect to claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein a second capacitor including a second conductive pattern and a second insulating spacer, the second conductive pattern extending through the substrate and not being directly connected to the organic photodiode, and the second insulating spacer surrounding a sidewall of the second conductive pattern and having a second thickness smaller than the first thickness in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Claims 2-11 are also allowed as they depend from an allowed base claim.
With respect to claim 12, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein a second capacitor electrically connected to the second organic photodiode, the second capacitor including a second conductive pattern and a second insulating spacer, the second conductive pattern extending through the substrate, and the second insulating spacer surrounding a sidewall of the second conductive pattern and having a second thickness smaller than the first thickness in combination with the remaining limitations called for in claim 12.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 12. Therefore, claim 12 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Claims 13-17 are also allowed as they depend from an allowed base claim.
With respect to claim 18, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein a second capacitor electrically connected to the second organic photodiode, the second capacitor including a second conductive pattern and a second insulating spacer, the second conductive pattern extending through the substrate, and the second insulating spacer surrounding a sidewall of the second conductive pattern and having a second thickness smaller than the first thickness in combination with the remaining limitations called for in claim 18.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 18. Therefore, claim 18 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Claims 19 and 20 are also allowed as they depend from an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.M.K/Examiner, Art Unit 2829           

/MICHELLE MANDALA/Primary Examiner, Art Unit 2829